Exhibit 10.45

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of Nov 7, 2014, by and
between Burlington Coat Factory Warehouse Corporation, a Delaware corporation
(the “Company”), and Eric Seeger (“Executive”).

WHEREAS, the Company desires to employ Executive during the Employment Period,
and Executive is willing to accept employment with the Company, on the terms and
conditions set forth herein; and

WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are material
inducements to enter into this Agreement;

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In this Agreement:

“Base Salary” has the meaning given to that term in Section 3(a).

“Board” means the Board of Directors of the Company.

“Cause” means Executive (i) is convicted of a felony or other crime involving
dishonesty towards the Company or any of its Subsidiaries or material misuse of
property of the Company or any of its Subsidiaries; (ii) engages in willful
misconduct or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers or an intentional material act of dishonesty
or disloyalty in the course of Executive’s employment; (iii) refuses to perform
Executive’s lawful acts in connection with his material obligations under this
Agreement (except in connection with a Disability) as reasonably directed by the
Board or the Company’s chief executive officer, which failure is not cured
within 30 days after written notice thereof to Executive; (iv) misappropriates
one or more of the Company’s or any of its Subsidiaries material assets or
business opportunities; (v) breaches Sections 5, 6 or 7 hereof which breach, if
capable of being cured, is not cured within 10 days of written notice thereof
has been delivered to Executive; or (vi) has failed to complete relocation of
his permanent residence to a location within reasonable daily commuting distance
to and from the Company’s principal executive offices in Burlington County. New
Jersey within eighteen (18) months after the Commencement Date (defined below).
The Company shall inform the Executive in writing describing in reasonable
detail the nature of the circumstances giving rise to Cause, and the Executive
shall have thirty (30) days to cure such circumstances, if curable.

“Company” has the meaning set forth in the preamble above; together with its
Parents, Subsidiaries and affiliates and includes all predecessor entities.

“Confidential Information” has the meaning given to that term in Section 5(a).

“Court” has the meaning given to that term in Section 8(b).

 

Seeger EA Execution Version



--------------------------------------------------------------------------------

“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Company and its
Subsidiaries for any period totaling one hundred and eighty (180) days in any
consecutive twelve (12) month period as a result of any mental or physical
disability or incapacity, as determined under the definition of disability in
the Company’s long-term disability plan so as to qualify Executive for benefits
under the terms of that plan or as determined by an independent physician
mutually selected by the Executive and the Company to the extent no such plan is
then in effect. Executive shall cooperate in all reasonable respects with the
Company if a question arises as to whether Executive has become disabled
(including, without limitation, submitting to an examination by a medical doctor
or other health care specialists mutually selected by the Executive and the
Company and authorizing such medical doctor or such other health care specialist
to discuss Executive’s condition with the Company).

“Employment Period” means the period commencing on the expiration or earlier
termination or release of the Covenant Period (as defined in Section 9 below),
but no earlier than January 15, 2015 (the “Commencement Date”) and ending on the
Expiration Date or such earlier date as contemplated in the proviso to
Section 4(a).

“Expiration Date” means the first anniversary of the Commencement Date;
provided, that if a written notice is not given by the Company at least ninety
(90) days prior to such anniversary (or any subsequent anniversary if this
Agreement is extended) stating that such party is electing not to extend the
Employment Period, then the Expiration Date will automatically be extended to
the next anniversary of the date hereof.

“Expiration Year” means the calendar year in which the Employment Period
expires.

“Good Reason” means the occurrence of any of the following events without the
written consent of Executive: (i) a material diminution of Executive’s duties or
the assignment to Executive of duties that are inconsistent in any substantial
respect with the position, authority or responsibilities associated with
Executive’s position as set forth pursuant to Section 2(b), other than any such
authorities, duties or responsibilities assigned at any time which are by their
nature, or which are identified at the time of assignment, as being temporary or
short-term; (ii) the Company’s requiring Executive to be based at a location
which is fifty (50) or more miles from Executive’s principal executive office
location on the Commencement Date; or (iii) a material breach by the Company of
its obligations pursuant to this Agreement (including compensation, reporting
relationship and, without limitation, its obligations pursuant to Section 3)
(which such breach goes uncured after notice and a reasonable opportunity to
cure); provided, however, no condition enumerated in the preceding shall be
deemed to be “Good Reason” unless within sixty (60) days of the initial
existence of such condition, Executive shall have given the Company written
notice thereof specifically describing the condition giving rise to “Good
Reason” and allowing the Company a period of at least thirty (30) days from the
date of receipt of the notice to remedy such condition. Notwithstanding the
foregoing, in no event will a condition give rise to “Good Reason” hereunder
unless within ten (10) days after the expiration of the period provided in the
Executive’s notice for the Company to remedy said condition but in no event
later than one hundred and twenty (120) days initial existence of said
condition, Executive shall have actually terminated his employment with the
Company by giving written

 

Seeger EA Execution Version

 

2



--------------------------------------------------------------------------------

notice of resignation for failure of the Company to remedy such condition.
Notwithstanding the preceding, it is specifically agreed that appointment or
re-assignment of Executive to another executive vice president or higher level
position shall not be deemed Good Reason.

“Parent or Parents” means one or more corporations or other entities which
directly or indirectly own securities or other ownership interests having the
voting power to elect a majority of the board of directors of Burlington Coat
Factory Warehouse Corporation at the time of determination.

“Termination Year” means the calendar year in which the Employment Period is
terminated.

“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

“Work Product” has the meaning given to that term in Section 6.

2. Employment, Position and Duties.

(a) The Company shall employ Executive and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the Employment Period.

(b) During the Employment Period, Executive shall serve as Executive Vice
President–Planning/Allocation - MIO of the Company (including managing and
directing the departments of planning/allocation and merchandising information
operations) and shall perform the normal duties, responsibilities and functions
of an executive officer with similar role of a company of a similar size and
type and shall have such power and authority as shall reasonably be required to
enable Executive to perform Executive’s duties hereunder, subject to the power
and authority of the Board to expand or limit such duties, responsibilities,
functions, power and authority and to overrule actions of officers of the
Company in a manner consistent with the traditional responsibilities of such
office.

(c) During the Employment Period, Executive shall (i) render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct, (ii) report directly to the Company’s
Chief Executive Officer (or to the Company’s President if both (x) the positions
of Chief Executive Officer and President hereafter become separate and (y) the
Chief Executive Officer determines that the Executive shall report to the
President (but the Executive shall not be required to be a direct report of any
other executive of the Company)) and shall devote Executive’s best efforts and
Executive’s full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company and its Subsidiaries and (iii) submit to the Board
all business, commercial and investment opportunities presented to Executive or
of which Executive becomes aware which relate to the business of the Company and
its Subsidiaries, and

 

Seeger EA Execution Version

 

3



--------------------------------------------------------------------------------

unless approved by the Board in writing, Executive shall not pursue, directly or
indirectly, any such opportunities on Executive’s own behalf. Executive shall
perform Executive’s duties, responsibilities and functions to the Company and
its Subsidiaries hereunder to the best of Executive’s abilities in a diligent,
trustworthy and professional manner.

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be a minimum of
Six Hundred Thousand Dollars ($600,000.00) per annum (as increased or decreased
in accordance with this Agreement from time to time, the “Base Salary”), which
salary shall be payable by the Company in regular installments in accordance
with the Company’s general payroll practices (in effect from time to time).
Executive’s Base Salary will be subject to annual review and increase or
decrease (but shall not be decreased below $600,000 per annum) by the Board
during the Employment Period.

(b) Executive shall be entitled to participate in the Company’s Management Bonus
Plan applicable to employees of comparable level with Executive as approved by
the Board or a committee thereof, as in effect from time to time, with a target
annual bonus of seventy-five percent (75%) of Executive’s Base Salary (“Target
Bonus”); provided, however, that, with respect to the bonus period within which
the Commencement Date occurs (and subject to Executive’s meeting all
requirements under the applicable bonus plan in such period, which, among other
things, requires active employment on or before the last business day in October
during each bonus period), the bonus payable to Executive, if any, will be
prorated based on the number of days between the Commencement Date and the end
of such bonus period divided by the total number of days in the bonus period.

(c) The Board, or a committee or appointee thereof, during the term of this
Agreement, shall review annually, or at more frequent intervals which the Board
determines is appropriate, Executive’s compensation and may award Executive
compensation as the Board deems appropriate in its sole discretion; provided,
however, that Executive’s Base Salary shall not be reduced pursuant to any such
review or otherwise.

(d) Executive shall be entitled to twenty-five (25) paid vacation days and a
number of other paid time off days in each calendar year in accordance with the
Company’s policies such that the total number of such days shall be equal to
that applicable to employees of comparable level, which if not taken in any year
may not be carried forward to any subsequent calendar year and no compensation
shall be payable in lieu thereof. Such vacation will accrue as of January 1 of
each year, except that if Executive’s employment commences after January 31 of
any calendar year, Executive shall accrue the total number of paid time off days
available for a calendar year pro rated for the number of full calendar months
remaining in the calendar year in which the Employment Period commences, divided
by 12.

(e) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the course of performing
Executive’s duties, responsibilities and functions under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment, business, and other reasonable out-of-pocket
expenses incurred by Executive in connection with the performance of his duties
hereunder, subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

 

Seeger EA Execution Version

 

4



--------------------------------------------------------------------------------

(f) Executive shall be entitled to participate, on the same basis as other
executives of comparable level in the Company, in any compensation, bonus,
incentive, award, executive medical reimbursement, deferred compensation,
pension, retirement, stock award, stock option or other benefit, plan or
arrangement of the Company (including, without limitation, any plan sponsored by
the entity owning or controlling the Company, or any affiliate of such entity)
now existing or hereafter adopted, all upon terms at least as favorable as those
enjoyed by other employees of comparable level of the Company. With regards to
stock, stock option or other equity award referenced in the preceding sentence,
Executive shall be eligible for an award commencing in May 2015 (if the
Commencement date shall be earlier than May 1, 2015) or May 2016 (if the
Commencement Date shall be after May 1, 2015 and before May 1, 2016) with a
grant date valuation of up to One Hundred twenty Percent (120%) of Executive’s
Base Salary for the preceding annual period, in each case pro-rated for the
period of service if less than one year, such equity award to be a mix of
restricted stock and stock options available under the equity plan applicable to
Executive Vice Presidents at the time of reference. Notwithstanding the
preceding, the Company may restrict or exclude Executive’s participation in any
such plan, or the benefits thereunder, on such terms and conditions as the
Company shall in its sole discretion determine, if at any time Executive shall
be working fewer than five days a week or on other part-time basis during
regular business days. Executive also shall be entitled to hospital, health,
disability, medical and life insurance, and any other benefits enjoyed, from
time to time, by other salaried employees of the Company of comparable level,
all upon terms as favorable as those enjoyed by other employees of comparable
level of the Company. Notwithstanding anything in this Section 3(f) to the
contrary, if the Company adopts any change in the benefits provided for other
employees of the Company of comparable level, and such policy is uniformly
applied to all such employees of the Company (and any successor or acquirer of
the Company, if any), then no such change shall be deemed a breach by the
Company of this Section 3(f).

(g) Executive shall be entitled to participate in the Company automobile program
in effect from time to time on the same terms as made available to employees of
comparable level. Currently, such program provides for a car allowance of
Twenty-five Thousand Dollars ($25,000.00) per annum.

(h) Executive will be indemnified and defended for all acts performed (or
omissions made) in Executive’s capacity as an officer or director of the Company
to the fullest extent specified in the Company’s certificate of incorporation
and bylaws and as permitted under Delaware law.

(i) For the period from the Commencement Date to the earlier of (x) twelve
(12) months after the Commencement Date or (y) the time Executive sells his
current primary residence at 1985 Carriage Hills Drive, Delafield, WI 53018 (the
“Current Home”) and relocates his primary residence to a non-temporary residence
within reasonable commuting distance from the Company’s principal offices in
Burlington, New Jersey (the “New Home”), the Company will reimburse to the
Executive reasonable housing accommodations for Executive and his family (not to
exceed $4,000.00 per month) (the “Housing Allowance”). Executive acknowledges
that he will be solely responsible for the excess of the amount of Executive’s

 

Seeger EA Execution Version

 

5



--------------------------------------------------------------------------------

actual cost of housing accommodations over $4,000.00 per month. The Company
shall also reimburse Executive for all applicable federal and state income and
payroll taxes paid by Executive resulting from, and to the extent of, the
inclusion of the Housing Allowance in his taxable income, payable in accordance
with the Company’s general payroll practices and based on the highest applicable
marginal state and federal income tax rates on a grossed up basis. Executive
agrees to provide to the Company documentation showing that the reimbursed
amounts are taxable at such rates for the year in question. The obligation of
the Company to provide reimbursement for Executive’s federal tax liability will
be adjusted to take into account the federal tax benefit, if any, of state
income taxes applicable to the inclusion in taxable income of the amount of such
amounts paid or reimbursed, regardless of the year in which such federal tax
benefit is realized by Executive. Notwithstanding the preceding, or anything
herein to the contrary, it is understood and agreed that the gross up of taxes
hereunder shall only apply to reimburse Executive for taxes assessed or levied
upon the Housing Allowance on a one-time basis and shall not apply to any tax
assessed or levied against such reimbursement of taxes. In addition to the
preceding, in the event that Executive sells, disposes of or otherwise
relinquishes his Current Home and relocates to (and establishes his primary
residence at) the New Home, in each case within eighteen (18) months of the
Commencement Date, the Company shall pay Executive a relocation allowance of Two
Hundred Thousand Dollars ($200,000.00) (“Relocation Allowance”) following
Company’s receipt of satisfactory documentation regarding such relocation. Such
Relocation Allowance shall be subject to applicable tax, if any, shall not be
grossed up for tax purposes and shall be in lieu of any other payment or
reimbursement for the costs of relocation by Executive from his Current Home
including, without limitation, moving expenses, temporary housing expense,
travel, loss on sale of current home, financing on purchase of new home,
brokerage commissions, attorneys’ fees, title, insurance, income and employment
tax and any other expense.

(j) Executive shall be entitled to a Commencement Date Bonus equal to Two
Hundred Thousand Dollars ($200,000.00) payable within fifteen (15) days after
the Commencement Date. In addition, within forty-five (45) days after the
Commencement Date, the Company shall pay to Executive an amount equal to all
payments made by Executive from the date of this Agreement until Thirty
(30) days after the Commencement Date in respect of continuation of health
benefits after termination of Executive’s prior employment, fully grossed up for
income taxes.

(k) Executive shall be entitled to a Make Whole Bonus equal to Three Hundred
Thousand Dollars ($300,000.00), reduced by Twenty-five Thousand Dollars
($25,000.00) for each month for which the number of months in the Covenant
Period is less than twelve (12) by reason of early termination, release or
otherwise. For the purposes hereof, the measurement of the duration of the
Covenant Period shall be made without reference to the period for which
Executive may be subject to any non-solicit obligation under the Kohl’s
Agreement (hereafter defined). Such Make Whole Bonus shall be payable within
fifteen (15) days after the Commencement Date.

(1) Within thirty (30) days after the Commencement Date, Executive shall receive
an initial equity grant with a valuation on the date of grant of Three Million
Five Hundred thousand Dollars ($3,500,000.00). Such initial equity grant shall
consist of restricted stock vesting in three tranches as follows: (i) Fifty
Percent (50%) on the later of the

 

Seeger EA Execution Version

 

6



--------------------------------------------------------------------------------

Commencement Date or October 1, 2015; (ii) an additional Twenty-five Percent
(25%) on October 1, 2016; and (iii) the remaining Twenty-five Percent (25%) on
October 1, 2017. Executive shall execute a joinder to the Company’s Stockholders
Agreement as a condition of receiving such grant. Furthermore, in addition to
any restrictions contained in the Company’s Stockholders Agreement and Insider
Trading Policy, Executive covenants and agrees not to, directly or indirectly,
sell, transfer or otherwise distribute any portion of the first tranche prior to
April 1, 2016 or more than Fifty Percent (50%) of the first tranche at any time
prior to October 1, 2016.

(m) Notwithstanding anything herein to the contrary, in the event Executive’s
employment with the Company is terminated either voluntarily by Executive (other
than for Good Reason) or for Cause by the Company within eighteen (18) months
after the respective dates on which Executive receives payment under
Section 3(i) and 3(j) above, Executive shall immediately repay to the Company
the net after-tax amount of all amounts paid to Executive or on Executive’s
behalf by the Company or reimbursed to Executive by the Company pursuant to said
Section 3(i) and 3(j). Furthermore, if Executive’s employment with the Company
is terminated either voluntarily by the Executive (other than for Good Reason)
or for Cause by the Company prior to October 1, 2017, Executive shall
immediately pay to the Company in cash as follows: (x) prior to October 1, 2016,
One Million Seven Hundred Fifty Thousand Dollars ($1,750,000.00) and (y) after
October 1, 2016 but before October 1, 2017, Two Million Six Hundred Twenty-five
Thousand Dollars ($2,625,000.00), each representing the grant date value of
restricted stock granted pursuant to Section 3(1) above which shall have vested
prior to the termination date.

(n) Notwithstanding any provision herein to the contrary, in the event the
Company shall terminate this Agreement prior to the Commencement Date for any
reason other than Cause (as defined above), then the Company shall pay Executive
(i) the entire $300,000 Make Whole Bonus provided for in Section 3(k) above and
(ii) an additional sum of One Million Dollars ($1,000,000.00) to compensate
Executive for any foregone opportunity to receive equity either from his former
employer or from the Company in lieu of any other remedy available to Executive
in law or equity. Thereupon, this Agreement and all of its provisions shall
cease and be of no further force and effect; provided, however, if such
termination shall be for Cause, then no payment shall be due to Executive
whatsoever.

4. Termination and Payment Terms.

(a) The Employment Period shall end on the Expiration Date; provided, that
(i) the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation, death or Disability and (ii) the Employment Period may
be terminated by resolution of the Board, with or without Cause at any time
prior to such date. Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.

 

Seeger EA Execution Version

 

7



--------------------------------------------------------------------------------

(b) If the Employment Period is terminated by the Company or the Executive on or
prior to the Expiration Date:

(i) (A) by resolution of the Board (other than for Cause) or by Executive
resigning for Good Reason or (B) if the Employment Period expires on the
Expiration Date, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination or the Expiration Date, as
applicable, (2) any unpaid bonus earned by Executive for the fiscal year prior
to the Termination Year or the Expiration Year, as applicable, but then unpaid,
and any other amounts owed under Section 3(i), (3) severance pay in the full
amount of Base Salary at the time of termination or expiration from the date of
termination or the Expiration Date, as applicable, through the period ending on
the first anniversary of the date of termination or the Expiration Date, as
applicable, and (4) full continuation of Executive’s medical, dental and vision
insurance benefits during the one year severance period (but only to the extent
such medical, dental and vision insurance benefits (i) were previously elected
by Executive and in effect immediately prior to the date of termination of the
Employment Period or Expiration Date, as applicable, and (ii) can be provided by
Company under the Company’s insurance plans during the one year severance period
(to the extent any of those benefits cannot be provided by the Company during
the one year severance period, the Company will provide Executive with a sum of
money calculated to permit Executive to obtain the same benefits individually,
grossed up for tax purposes so that Executive remains whole); provided, however,
that, if after the date of termination of the Employment Period or Expiration
Date, as applicable, and during the period when Executive is receiving
continuation payments under clause (3) above or medical, dental and vision
insurance benefits under clause (4) above, Executive shall receive compensation
from any source for services provided by Executive which are substantially
similar to services provided by Executive under this Agreement or accepts
employment with a third party, (x) Executive shall give notice to the Company
promptly upon entering into any such arrangement or employment together with a
reasonably detailed description thereof, (y) the amounts payable to Executive
pursuant to clause (3) shall be reduced by the amount of any compensation
received by Executive from such third party or new employer in respect of any
services to be provided by Executive to such third party or new employer during
the period prior to the first anniversary of the date of termination of the
Employment Period or the Expiration Date, as applicable, and (z) the medical,
dental and vision insurance benefits provided pursuant to clause (4) shall
immediately cease on the earlier of (i) the date Executive is first entitled to
receive such benefits from Executive’s new employer (such date to be promptly
reported to the Company), or (ii) the first anniversary of the date of
termination or the Expiration Date, as applicable.

(ii) for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason or by resolution of
the Board for Cause, Executive’s sole entitlement shall be to receive all
previously earned and accrued but unpaid Base Salary, vacation and unpaid
business expenses up to the date of such termination or expiration and Executive
shall not be entitled to any further Base Salary, bonus payments or benefits for
that year or any future year, except as required by law, or to any other
severance compensation of any kind.

(c) Executive agrees that: (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(3) and 4(b)(i)(4), if any, if and only
if Executive has executed and delivered the Release (and no longer subject to
revocation, if applicable) attached as Exhibit A within sixty days following the
date of termination and

 

Seeger EA Execution Version

 

8



--------------------------------------------------------------------------------

Executive has not breached as of the date of termination of the Employment
Period the provisions of Sections 5, 6 and 7 hereof and does not breach such
sections or such covenants at any time during the period for which such payments
or services are to be made; and (ii) the Company’s obligation to make such
payments and services will terminate upon the occurrence of any such breach
during such period.

(d) Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by law;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code
(as defined in subsection (g) hereof), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto. All amounts
payable to Executive as compensation hereunder shall be subject to all customary
withholding, payroll and other taxes. The Company shall be entitled to deduct or
withhold from any amounts payable to Executive any federal, state, local or
foreign withholding taxes, excise tax, or employment taxes imposed with respect
to Executive’s compensation or other payments or Executive’s ownership interest
in the Company (including, without limitation, wages, bonuses, dividends, the
receipt or exercise of equity options and/or the receipt or vesting of
restricted equity).

(e) Executive hereby agrees that except as expressly provided herein, no
severance compensation of any kind, nature or amount shall be payable to
Executive by the Company, and except as expressly provided herein, Executive
hereby irrevocably waives any such claim for severance compensation.

(f) Except as provided in Sections 4(b)(i) and (b)(ii) above, all of Executive’s
rights pursuant to Sections 3(c), 3(d), 3(e), 3(f), 3(g), 3(i), 3(j), 3(k) and
3(l) shall cease upon the termination of the Employment Period.

(g) Notwithstanding anything herein to the contrary, if, at the time any payment
is payable to Executive pursuant to the provisions of Section 4(b)(i) above as a
result of Executive’s “separation from service” (within the meaning of
Section 409A of the Internal revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder, the Company or any company in the
affiliate group in which the Company’s financial statements are consolidated in
accordance with generally accepted accounting principles has a class of equity
securities traded on an established domestic or foreign securities market or
otherwise including, without limitation, trading on an American exchange only as
American Depositary receipts (“ADR’S”) and Executive is designated a “specified
person” (as such term is defined in Section 409A of the Code and the regulations
promulgated thereunder) on a list prepared by the Company periodically pursuant
to Section 409A of the Code and the regulations promulgated thereunder, then
during the six month period from and after the date of Executive’s “separation
from service” the amount payable to Executive pursuant to the provisions of
Section 4(b)(i) of the Employment Agreement that is subject to Section 409A of
the Code shall not exceed the lesser of (x) two times Executive’s annual base
compensation or (y) two times the amount

 

Seeger EA Execution Version

 

9



--------------------------------------------------------------------------------

determined pursuant to Section 401(a)(17) of the Code, and any excess amount
which accrues to Executive during such period shall be withheld during such
period and paid to Executive in a lump sum upon the expiration of six months
after the date of “separation from service” (or, if earlier than the end of such
six month period, upon Executive’s death). Any further amounts payable to
Executive pursuant to Section 4(b) (i) thereafter accruing shall be paid on
their scheduled payment dates.

5. Confidential Information.

(a) Executive acknowledges and agrees that the non-public information,
observations and data (including trade secrets) which belong to the Company and
its subsidiaries or which belong to another entity to which the Company owes a
duty of confidentiality and are obtained by Executive while employed by the
Company and its Subsidiaries concerning the business or affairs of the Company
and its Subsidiaries are the confidential information (“Confidential
Information”), and the property, of the Company and/or its Subsidiaries. Without
limiting the foregoing, the term “Confidential Information” shall be interpreted
as broadly as possible to include all observations, data and other information
of any sort that are (i) related to any past, current or potential business of
the Company or any of its Subsidiaries or any of their respective predecessors,
and any other business related to any of the foregoing, and (ii) not generally
known to and available for use by those within the line of business or industry
of the Company or by the public (except to the extent such information has
become generally known to and available for use by the public as a direct or
indirect result of Executive’s acts or omissions in violation of his duties to
the Company) including all non-public (A) Work Product (as defined below);
(B) information concerning development, acquisition or investment opportunities
in or reasonably related to the business or industry of the Company or any of
its Subsidiaries of which Executive is aware or becomes aware during the term of
his employment; (C) information identifying or otherwise concerning any current,
former or prospective suppliers, distributors, contractors, agents or customers
of the Company or any of its Subsidiaries; (D) development, transition,
integration and transformation plans, methodologies, processes and methods of
doing business; (E) strategic, marketing, promotional and financial information
(including all financial statements), business and expansion plans, including
plans and information regarding planned, projected and/or potential sales,
pricing, discount and cost information; (F) information identifying or otherwise
concerning employees, independent contractors and consultants; (G) information
on new and existing programs and services, prices, terms, and related
information; (H) the terms of this Agreement (provided, however, that Executive
may share the terms of this Agreement on a confidential basis with his spouse
and tax, financial, and legal advisers); (I) all information marked, or
otherwise designated, as confidential by the Company or any of its Subsidiaries
or which Executive should reasonably know is confidential or proprietary
information of the Company or any of its Subsidiaries; and (J) all tangible
embodiments of any of the foregoing. Notwithstanding the foregoing, Confidential
Information shall not include any contact information on Executive’s rolodex,
whether stored in paper or electronic form.

(b) Therefore, Executive agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Executive must give the Company
and/or its Subsidiaries, as

 

Seeger EA Execution Version

 

10



--------------------------------------------------------------------------------

applicable, prompt written notice of any such legal requirement, disclose no
more information than is so required and seek, at the Company’s sole cost and
expense, confidential treatment where available and reasonably cooperate with
all efforts by the Company and/or its Subsidiaries to obtain a protective order
or similar confidentiality treatment for such information), Executive shall not
disclose to any unauthorized person or entity or use for Executive’s own
purposes any Confidential Information without the prior written consent of the
Board, unless and to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a direct or
indirect result of Executive’s acts or omissions in violation of his duties to
the Company. Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information (including any Work
Product (as defined below)) or the business of the Company and its Subsidiaries
which Executive may then possess or have under Executive’s control and if, at
any time thereafter, any such materials are brought to Executive’s attention or
Executive discovers them in his possession or control, Executive shall deliver
such materials to the Company promptly upon such notice or discovery.

6. Intellectual Property, Inventions and Patents. Executive acknowledges and
agrees that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, specifications, designs, analyses,
drawings, reports, patents and patent applications, processes, programs,
systems, software, firmware, materials, plans, sketches, models, know-how,
devices, developments, data, databases, technology, trade secrets, works of
authorship, copyrightable works and mask works (whether or not including any
confidential information) and all registrations or applications related thereto,
all other intellectual property or proprietary information and all similar or
related information (whether or not patentable or copyrightable and whether or
not reduced to tangible form or practice) which relate to the Company’s or any
of its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) within the scope of
Executive’s employment with the Company or its predecessors and its Subsidiaries
(“Work Product”) shall be deemed to be “work made for hire” (as defined in the
Copyright Act, 17 U.S.C.A. §101 et seq., as amended) and owned exclusively by
the Company. To the extent that any Work Product is not deemed to be “work made
for hire” under applicable law, and all right, title and interest in and to such
Work Product have not automatically vested in the Company, Executive hereby
(A) irrevocably assigns, transfers and conveys, and shall assign transfer and
convey, to the full extent permitted by applicable law, all right, title and
interest in and to the Work Product on a worldwide basis to the Company (or such
other person or entity as the Company shall designate), without further
consideration, and (B) waives all moral rights in or to all Work Product, and to
the extent such rights may not be waived, agrees not to assert such rights
against the Company or its respective licensees, successors or assigns.
Executive shall, at the Company’s expense, execute all documents and perform all
actions reasonably requested by the Board (whether during or after the
Employment Period) to establish, confirm, evidence, effectuate, maintain,
protect, enforce, perfect, record, patent or register any of the Company’s
rights hereunder (including, without limitation, assignments, consents, powers
of attorney and other instruments).

 

Seeger EA Execution Version

 

11



--------------------------------------------------------------------------------

7. Non-Compete, Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges and agrees that during the course of
Executive’s employment with the Company and its Subsidiaries Executive shall
become familiar with the Company’s trade secrets and with other Confidential
Information and that Executive’s services have been and shall be of special,
unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Executive agrees that, during his or her employment with the Company
and for a period of one year thereafter (the “Non-Compete Period”), Executive
shall not directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant or
otherwise) own any interest in, operate, invest in, manage, control, participate
in, consult with, render services for (alone or in association with any person
or entity), in any manner engage in any business activity on behalf of a
Competing Business within any geographical area in which the Company or its
Subsidiaries operates or plans to operate. Nothing herein shall prohibit
Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation. For
purposes of this paragraph, “Competing Business” means each of the following
entities, together with their respective subsidiaries and affiliates: TJ Maxx,
Marshalls, Ross Stores, Stein Mart, Century 21 Forman Mills and Schottenstein
Stores and its affiliates, including, without limitation, Designer Shoe
Warehouse (“DSW”).

(b) During the Non-Compete Period, Executive shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Executive does not,
(i) induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an executive of the Company or any Subsidiary at any time
within the one year period before Executive’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, engage in or assist any
person or entity in engaging in any Competing Business or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (Executive understands that any
person or entity that Executive contacted during the one year period prior to
the date of Executive’s termination of employment (but after the Commencement
Date) for the purpose of soliciting sales from such person or entity shall be
regarded as a “potential customer” of the Company and its Subsidiaries as to
whom the Company has a protectible proprietary interest) or (iv) make or solicit
or encourage others to make or solicit directly or indirectly any defamatory
statement or communication about the Company or any of its Subsidiaries or any
of their respective businesses, products, services or activities (it being
understood that such restriction shall not prohibit truthful testimony compelled
by valid legal process).

8. Enforcement.

(a) Executive acknowledges and agrees that the Company entered into this
Agreement in reliance on the provisions of Sections 5, 6 and 7 and the
enforcement of this

 

Seeger EA Execution Version

 

12



--------------------------------------------------------------------------------

Agreement is necessary to ensure the preservation, protection and continuity of
the business of the Company and its Subsidiaries and other Confidential
Information and goodwill of the Company and its Subsidiaries to the extent and
for the periods of time expressly agreed to herein. Executive acknowledges and
agrees that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
in full accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of the Company and its Subsidiaries now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.

(b) Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of Sections 5, 6 and 7
in any court of competent jurisdiction (each a “Court”).

(c) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. More specifically, if any Court
determines that any of the covenants set forth in Sections 5, 6 and 7 are
overbroad or unreasonable under applicable law in duration, geographical area or
scope, the parties to this Agreement specifically agree and authorize such Court
to rewrite this Agreement to reflect the maximum duration, geographical area
and/or scope permitted under applicable law.

(d) Because Executive’s services are unique and because Executive has intimate
knowledge of and access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Sections 5, 6 and 7, and any breach of the terms of Sections 5, 6 and
7 would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law. Therefore, in the event of a breach or threatened breach of
Sections 5, 6 and 7, the Company or its successors or assigns, in addition to
any other rights and remedies existing in their favor at law or in equity, shall
be entitled to specific performance and/or immediate injunctive or other
equitable relief from a Court in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security), without having
to prove damages. The terms of this Section 8 shall not prevent the Company or
any of its Subsidiaries from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from Executive.

9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and

 

Seeger EA Execution Version

 

13



--------------------------------------------------------------------------------

delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Notwithstanding the preceding, Executive has disclosed that Executive has
previously entered into an employment agreement with Kohl’s Corporation and/or
its affiliates (the “Kohl’s Agreement”) pursuant to which Executive may not
provide services similar to those provided by Executive under the Kohl’s
Agreement to any competitor (defined in the Kohl’s Agreement), including the
Company for a period of one year after the termination of the Kohl’s Agreement
(the “Covenant Period”). Executive represents and warrants that immediately
prior to the execution of this Agreement, the Kohl’s Agreement has been
terminated. EXECUTIVE HEREBY ACKNOWLEDGES, AGREES AND REPRESENTS THAT EXECUTIVE
HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL REGARDING EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMS OF THE RELEASE ATTACHED AS
EXHIBIT A AND THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS
CONTAINED HEREIN AND THEREIN.

10. Survival. The provisions of Sections 3(h) and 3(m) and Sections 4 through
20, inclusive, shall survive and continue in full force in accordance with their
terms notwithstanding the termination of the Employment Period.

11. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service with confirmation of delivery, sent by facsimile (with evidence of
transmission) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

To Executive:

Executive’s current mailing address on file with the Company

With copies (which shall not constitute notice) to:

Outten & Golden LLP

3 Park Avenue, 29th Floor

New York, NY 10016

Attn: Wendi S. Lazar, Esq.

Facsimile No.: 646-509-2060

To the Company:

Burlington Coat Factory Warehouse Corporation

1830 Route 130

Burlington, New Jersey 08016

Attention: General Counsel

Facsimile No.: (609) 239-9675

 

Seeger EA Execution Version

 

14



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

Bain Capital Partners, LLC

111 Huntington Avenue

Boston, Massachusetts 02199

Attention: Jordan Hitch

Facsimile No.: (617) 516-2010

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 110022-4675

Attention: Josh Korff, Esq.

Facsimile No.: (212) 446-6460

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day following delivery to the overnight courier
service, if given by facsimile, when such facsimile is transmitted to the
applicable fax number specified above and the appropriate facsimile confirmation
is received, or if so mailed, on receipt.

12. Complete Agreement. This Agreement and those other documents expressly
referred to herein embody the complete agreement and understanding among the
parties hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns; provided, that the services provided by Executive
under this Agreement are of a personal nature and rights and obligations of
Executive under this Agreement shall not be assignable.

15. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. In furtherance of the foregoing, the internal law of the State of New York
shall control the interpretation and construction of this Agreement, even though
under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

 

Seeger EA Execution Version

 

15



--------------------------------------------------------------------------------

16. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN FOR THE PURPOSES OF ANY SUIT.
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION 16.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION. SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

17. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

18. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

19. Key Man Life Insurance. The Company may apply for and obtain and maintain a
key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company. Executive shall submit to physical
examinations and answer reasonable questions in connection with the application
and, if obtained, the maintenance of, as may be required, such insurance policy.

20. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the reasonable requests of the Company and its
Subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably

 

Seeger EA Execution Version

 

16



--------------------------------------------------------------------------------

requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are in Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
personal and business activities and commitments). In the event the Company
requires Executive’s reasonable cooperation in accordance with this section
after the termination of the Employment Period, the Company shall reimburse
Executive for all of Executive’s reasonable costs and expenses incurred, in
connection therewith, including reasonable attorneys’ fees, plus pay Executive a
reasonable amount per day for Executive’s time spent.

21. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by
Section 409A of the Code or damages for failing to comply with Section 409A of
the Code. To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

*    *    *    *    *

 

Seeger EA Execution Version

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:

/s/ Joyce Manning Magrini

Name: Joyce Manning Magrini Title: EVP Human Resources

/s/ ERIC SEEGER 11/24/14

EXECUTIVE: ERIC SEEGER



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

I, [                ], in consideration of and subject to the performance by
Burlington Coat Factory Warehouse Corporation, a Delaware corporation (together
with its subsidiaries, the “Company”), of its obligations with respect to the
payment of severance pursuant to Sections 4(b)(i)(3) and 4(b)(i)(4) of the
Employment Agreement, dated as of     , 20     (the “Agreement”) and this
General Release (the “General Release”), do hereby release and forever discharge
as of the date hereof the Company, its subsidiaries and affiliates and all
present and former directors, officers, agents, representatives, employees,
successors and assigns of the Companies and their subsidiaries and affiliates
and the Company’s direct and indirect owners (collectively, the “Released
Parties”) to the extent provided below.

 

1. I understand that any payments paid to me under Sections 4(b)(i)(3) and
4(b)(i)(4) of the Agreement represent consideration for signing this General
Release and are not salary or wages to which I was already entitled. I
understand and agree that I will not receive the payments specified in Sections
4(b)(i)(3) and 4(b)(i)(4) of the Agreement unless I execute this General Release
and do not revoke this General Release within the time period permitted
hereafter or breach this General Release or Sections 5, 6 or 7 of the Agreement.
Such payments will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates. I also acknowledge and represent that I have
received all salary, wages and bonuses that I am entitled to receive (as of the
date hereof) by virtue of any employment by the Company.

 

2. Except as provided in paragraphs 4, 12 and 13 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act, collectively, the “ADEA”); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies,

 

A-1



--------------------------------------------------------------------------------

  practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the ADEA which arise after the date I execute this
General Release. I acknowledge and agree that my engagement and employment by,
and separation from employment with the Company in compliance with the terms of
the Agreement shall not serve as the basis for any claim or action (including,
without limitation, any claim under the ADEA).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to make any
payments pursuant to the terms of Sections 4(b)(i)(3) and 4(b)(i)(4) of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company or any other Released Party, or in the event I
should seek to recover against the Company or any other Released Party in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.

 

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. I agree that I will forfeit all amounts payable by the Company pursuant to
Sections 4(b)(i)(3) and 4(b)(i)(4) of the Agreement if I challenge the validity
of this General Release. I also agree that if I violate this General Release by
suing the Company or the other Released Parties with respect to a released
Claim, I will return all severance payments received by me pursuant to Sections
4(b)(i)(3) and 4(b)(i)(4) of the Agreement (except to the extent that any such
return is prohibited by the ADEA).

 

8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other advisor I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

Seeger EA Execution Version

 

2



--------------------------------------------------------------------------------

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority, Inc. (FINRA), any
other self-regulatory organization or governmental entity.

 

10. I agree that, as of the date hereof, I have returned to the Company any and
all property belonging to the Company which I possessed or had control over
(including, but not limited to, company-provided credit cards, building or
office access cards, keys, computer equipment, manuals, files, documents,
records, software, customer data base and other data) and that I shall not
retain any copies, compilations, extracts, excerpts, summaries or other notes of
any such manuals, files, documents, records, software, customer data base or
other data other than such documents as are generally or publicly known;
provided, that such documents are not known as a result of my breach or actions
in violation of the Agreement or this General Release.

 

11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims (i) under COBRA; (ii) to unemployment insurance benefits (it being
understood that the Company shall not oppose my application for unemployment
insurance benefits); (iii) to any accrued and vested pension benefits, stock
options, restricted shares, other equity of any kind, or other benefits under
any employee or executive plan that I was a participant in prior to the date
hereof; (iv) arising out of any breach by the Company or by any Released Party
of the Agreement after the date hereof; (v) to indemnification for attorneys’
fees, costs, and/or expenses pursuant to applicable statutes, Certificates of
Incorporation, or by-laws of the Company; or (vi) any other rights or claims I
may have against the Company or any Released Party arising after the date
hereof.

 

12. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

13. As set forth in Section 10 of the Agreement, Section 3(h) and 3(m) and
Sections 4 through 20 of the Agreement, inclusive, survived the termination of
my employment and are incorporated herein and made part hereof.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS

 

Seeger EA Execution Version

 

3



--------------------------------------------------------------------------------

  AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY
ACT OF 1963 AND THE AMERICANS WITH DISABILITIES ACT OF 1990;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST 21 DAYS (OR 45 DAYS, AS REQUIRED BY LAW) FROM THE DATE
OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON TO CONSIDER IT
AND THE CHANGES MADE SINCE THE                  ,          VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY (OR 45-DAY, AS
APPLICABLE) PERIOD;

 

  (vi) ANY CHANGES TO THE AGREEMENT SINCE [            , 201  ] EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

 

  (vii) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED WITHOUT NOTICE OF ANY SUCH REVOCATION
HAVING BEEN RECEIVED BY THE COMPANY;

 

  (viii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (ix) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED.
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

Date:    

 

Seeger EA Execution Version

 

4